Citation Nr: 0724438	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  04-22 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for pulmonary 
tuberculosis, chronic, inactive and far advanced, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel

INTRODUCTION

The veteran had active duty from November 1950 to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board notes at this point that the veteran filed a 
statement in May 2005 stating that he wanted "100% service 
connected disability" and requested "the benefit of Aid and 
Attendance."  The Board hereby refers this matter to the RO 
for appropriate action.


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as pulmonary tuberculosis, chronic, inactive 
and far advanced, became inactive in 1955 and is not 
productive of any current residuals.


CONCLUSION OF LAW

The criteria for a compensable evaluation for pulmonary 
tuberculosis, chronic, inactive and far advanced, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.655, 4.97, Diagnostic Codes 6721, 6731 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2005) redefined VA's duties 
to notify and assist the veteran in the development of a 
claim.  VA regulations implementing the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).  As part of that notice, VA must inform the claimant 
of the information and evidence he is expected to provide, as 
well as the information and evidence VA will seek to obtain 
on his behalf.  In addition, VA must advise a claimant to 
provide any additional evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007); Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 
16, 2007).

In this case, in March 2003, February 2005 and July 2006 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate increased 
rating and effective date claims, as well as specifying what 
information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claims.  The Board notes that the notice as 
to the evidence needed to assign an effective date in the 
event that the claim is granted was not provided until 
subsequent to the rating decision on appeal had been issued.  
As such, notice was defective as to this element as it was 
not timely.  The Board notes that the veteran, however, has 
not been prejudiced from this timing error because the denial 
of the claim in this appeal renders moot any question as to 
the appropriate effective date to be assigned.  See Sanders, 
supra.; Simmons, supra.

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claim.  The record includes service medical records, 
private treatment records, and VA treatment records.  The 
Board notes that the veteran has been afforded a VA 
examination.  As such, the Board finds that the record as it 
stands now includes sufficient medical evidence to decide the 
claim at hand and that the requirements of 38 C.F.R. § 
3.159(c)(4) have been met.  

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.

Analysis 

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's service-connected pulmonary tuberculosis, 
chronic, inactive and far advanced, has been evaluated under 
the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6724, 
which dictate that for two years after the date of 
inactivity, following active tuberculosis which was 
clinically identified during service or subsequently, a 100 
percent disability rating is warranted.  Thereafter, for four 
years, or in any event, to six years after date of 
inactivity, a 50 percent disability rating is warranted.  
These are the only two ratings in excess of 30 percent 
available under this Diagnostic Code.  

The Board additionally notes that 38 C.F.R. § 4.97, 
Diagnostic Code 6731, which is also used to rate inactive, 
chronic pulmonary  tuberculosis, provides that depending on 
the specific findings, inactive pulmonary tuberculosis is to 
be rated as the residuals of interstitial lung disease, 
restrictive lung disease, or, when obstructive lung disease 
is the major residual, as chronic bronchitis (DC 6600).  
Thoracoplasty is to be rated as removal of the ribs under DC 
5297.  A note to this diagnostic code provides that a 
mandatory examination will be requested immediately following 
notification that active tuberculosis evaluated under DC 6730 
has become inactive, and that any change in evaluation will 
be carried out under the provisions of 38 C.F.R. § 3.105(e) 
(involving reductions in rating).

Under to 38 C.F.R. § 4.97, the general rating formulas for 
evaluating interstitial, restrictive, and obstructive lung 
disease use the results of pulmonary function testing (PFT) 
and specifically the Forced Expiratory Volume in one second 
(FEV-1), the ratio of FEV-1 to Forced Vital Capacity (FEV- 
1/FVC), and the Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath method (DLCO (SB)), in terms of 
percentages of predicted, for evaluations from 10 percent to 
100 percent, although the values (of FEV-1, FEV-1/FVC, and 
DLCO (SB)) vary for each level of disability (i.e., 10, 30, 
60, and 100 percent) as to each type of lung disease (i.e., 
whether interstitial, restrictive, and obstructive).

In this case, the veteran has been diagnosed as having, 
primarily, chronic obstructive pulmonary disease, and hence 
consideration of DC 6600 for chronic bronchitis is warranted.  
As indicated below, DC 6600 provides for the evaluation of 
PFT testing results according to the general rating formula 
for obstructive lung disease -- with the consideration of 
specific additional factors that will warrant either a 60 or 
100 percent evaluation as well.  Under DC 6600, a 60 percent 
rating is warranted when there is a FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40 to 55 percent predicted, or; a maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent rating is warranted by FEV-1 less than 
40 percent of predicted value, or; FEV-1/FVC less than 40 
percent, or; DLCO (SB) less than 40-percent predicted, or; 
maximum exercise capacity less than 15ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; a requirement of outpatient oxygen therapy.  
These are the only two disability ratings in excess of 30 
percent available under this Diagnostic Code.

The relevant medical evidence of record includes a May 2003 
VA examination report which shows significantly compromised 
pulmonary function on testing.  The examiner noted the 
veteran's history of pulmonary tuberculosis and his history 
of smoking.  The examiner noted "so he (the veteran) started 
smoking and in the process of it, he developed chronic 
obstructrive pulmonary disease."  The diagnoses were history 
of far advanced pulmonary tuberculosis with history of 
smoking and chronic obstructive pulmonary disease developing; 
restrictive lung disease; and moderate obstructive lung 
disease.

A January 1996 VA examination report notes the veteran's 
history of pulmonary tuberculosis.  The examiner specifically 
noted that the veteran had not tested positive for 
tuberculosis since his initial infection in the 1950s.  The 
examiner also noted that the veteran had "a long history of 
smoking since age 12 and is still trying to quit."  The 
examiner stated that the veteran's pulmonary tuberculosis 
became inactive in 1955.  He stated that the veteran had a 
history of pulmonary tuberculosis, treated, without 
activation.  He also noted chronic obstructive pulmonary 
disease secondary to tobacco abuse.  The examiner commented 
that the veteran's 1955 positive tuberculosis test with 
treatment had almost no relationship with his present 
condition which is chronic obstructive pulmonary disease 
secondary to a 50 year history of tobacco abuse.  The 
examiner concluded by stating that the veteran was found to 
have active tuberculosis and was treated, then became 
negative three and a half months after treatment, and has 
never tested positive since that time.

The Board does not dispute that the veteran currently 
experiences significant pulmonary disability.  However, the 
two medical opinions of record which address the etiology of 
the veteran's current pulmonary disability attribute it to 
his long history of smoking.  Both examination reports 
clearly state that his service-connected pulmonary 
tuberculosis is inactive and does not result in any current 
residuals.  There is no other competent medical evidence of 
record which attributes any current decreased pulmonary 
function to the veteran's service-connected inactive 
pulmonary tuberculosis.  

In summary, there is no evidence of any current residuals of 
inactive chronic pulmonary tuberculosis which would warrant a 
disability rating in excess of 30 percent under Diagnostic 
Code 6731.  Moreover, as the evidence of record clearly shows 
that the veteran's pulmonary tuberculosis became inactive in 
1955, a rating in excess of 30 percent would not be warranted 
under Diagnostic Code 6724, which dictates that a 50 percent 
disability rating is appropriate only within six years after 
the date of inactivity.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for pulmonary tuberculosis, chronic, inactive and far 
advanced, is not warranted.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


